Citation Nr: 1001403	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-16 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for service-connected Charcot-Marie-Tooth Disease with 
peripheral neuropathy.

2. Entitlement to an initial compensable rating for service-
connected residuals of a shell-fragment wound with frontal 
and maxillary sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1992.  He is the recipient of the Combat Infantryman Badge, 
Purple Heart, Bronze Star Medal, and Army Commendation Medal 
with "V" Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2003 
and October 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The Board observes that the Veteran has filed timely notices 
of disagreement with multiple other decisions by the RO.  
Statements of the case were issued in response; however, the 
Veteran failed to timely perfect the appeals as to those 
issues.  Therefore, the appeal before the Board is limited to 
the issues cited above.  

Additionally, the Board notes that the Veteran has repeatedly 
argued that his peripheral neuropathy should be service 
connected on a presumptive basis as due to Agent Orange 
exposure.  However, his peripheral neuropathy is already 
service-connected as part of his Charcot-Marie-Tooth 
disability.  The basis for service connection has no impact 
on how the service-connected disability is evaluated.  
Additionally, the fact that the neuropathy is currently 
evaluated as part of the Charcot-Marie-Tooth disability does 
not preclude it from separate evaluation if appropriate.  
That is, if his peripheral neuropathy is of a severity 
determined to be compensable, the same evaluation would be 
assigned whether it was service-connected on a direct basis 
as part of the Charcot-Marie-Tooth disability, or on a 
presumptive basis.  Accordingly, action on the Veteran's 
claim with regard to the basis of his service connection for 
peripheral neuropathy is not necessary.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Board is aware that a remand serves to further delay the 
final resolution of the Veteran's claims, but finds it 
unavoidable.  Specifically, the record requires additional 
development before the Board can properly adjudicate the 
claims.

First, the Board notes that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Although the award letter is in the claims file, 
other documents associated with this award, e.g. medical 
records, SSA examinations, are not.  When VA has notice prior 
to the issuance of a final decision of the possible existence 
of certain records and their relevance, the Board must seek 
to obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Accordingly, 
the appeal must be remanded so that VA may fulfill its duty 
to assist in obtaining outstanding, relevant records from 
SSA.

Second, a VA examination is also necessary with respect to 
the Veteran's service-connected Charcot-Marie-Tooth 
disability.  This disability is currently rated as 30 percent 
disabling, pursuant to Diagnostic Code 8023, for progressive 
muscular atrophy.  A 30 percent rating is the minimum rating 
under this diagnostic code, but is also the only rating 
available under the code.  The peripheral neuropathy 
associated with the disability is currently not separately 
evaluated.  However, as Charcot-Marie-Tooth disorder is a 
neurological disorder with muscular atrophy being a result of 
the neuropathy, the Board must contemplate whether separate 
or higher ratings are warranted for the peripheral neuropathy 
experienced by the Veteran in any affected nerve.  

The record is lacking in sufficient information to evaluate 
the Veteran's disability under the rating criteria for 
neurological disorders.  For example, a June 2007 EMG report 
says that the study was abnormal, but only specifically 
discusses the right and left sural and median nerve sensory 
conductions and the right and left peroneal nerve motor 
conductions, which were all stated to be normal.  In order to 
adequately evaluate the severity of a neurological disorder 
that affects multiple nerves, the Board must know which 
particular nerves are affected and how severely; and to 
evaluate the data supplied on an EMG report to ascertain what 
findings were abnormal is beyond the Board's purview.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  Accordingly, a remand is also 
required so that another VA neurological examination may be 
scheduled.

Finally, as the most recent VA treatment record in the file 
is dated in June 2008, and the record reflects that the 
Veteran seeks VA treatment form the Chillicothe VA facility 
on a regular basis.  The Board determines that VA treatment 
records from Chillicothe dated from June 2008 onward should 
be requested and added to the claims file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records dated 
from June 2008 onward from the 
Chillicothe VA facility.  

2.	Request records relevant to the 
Veteran's application and award of 
disability benefits from the SSA.  

3.	All requests and responses, positive 
and negative, related to the above 
actions should be associated with the 
claims file. 

4.	Schedule the Veteran for a VA 
examination in order to ascertain the 
current nature and severity of his 
service-connected Charcot-Marie-Tooth 
disorder.  The claims file, including a 
copy of this REMAND, should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
examination of the Veteran, the 
examiner should provide the following 
results:

a.	Identify each specific nerve 
affected by the Veteran's Charcot-
Marie-Tooth disorder.  

The Board observes that the 
Veteran has other disorders that 
may affect his neurological 
impairment, such as degenerative 
disc disease of the cervical and 
lumbar spine.  Additionally, he is 
receiving separate service-
connected compensation for 7th 
nerve injury.  Therefore, the 
examiner should specify, to the 
extent possible, whether any nerve 
impairment is more likely due to a 
disorder other than service-
connected Charcot-Marie-Tooth 
disorder. 

b.	For each nerve identified as being 
impaired as a result of Charcot-
Marie-Tooth disorder, provide an 
opinion as to whether the nerve 
impairment is mild, moderate, or 
severe.  A rationale for any 
opinion should be provided.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
March 2009 supplemental statements of 
the case.  If any claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


